Citation Nr: 1330716	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-30 650	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lupus.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to service connection for lupus and peripheral neuropathy of the upper and lower extremities.  

Before the matter was certified for appeal to the Board, by an October 2011 rating action, a Decision Review Officer (DRO) granted service connection for peripheral neuropathy of the right and left lower extremity, and evaluated both disabilities as 20 percent disabling, effective February 6, 2008.  The Board finds that the grants of service connection for these disabilities constitute a full award of the benefits sought on appeal with respect to the issue of a neurological disorder involving the lower extremities.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).

In June 2013, the Veteran testified at a hearing conducted at the San Diego RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  


REMAND

The Veteran contends that his current lupus first manifested itself during his active military service.  Specifically, during his hearing, the Veteran testified that he began experiencing symptoms of lupus during service, to include skin problems, aches and pains in his joints, and fatigue.  See June 2013 Hearing Transcript (T.), pp. 3, 7.  The Veteran also maintains that he has peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus, type II.  See T., p. 5.  

First and foremost, the Board notes that the Veteran's service treatment records are not associated with his claims file.  In response to a February 2007 request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) indicated that the requested records had been mailed to the RO.  The October 2007 rating decision references service treatment records dated from May 1967 to February 1971, which the RO documented as having reviewed in connection with its adjudication of the Veteran's claims.  The June 2009 Statement of the Case (SOC) also references these records as having been reviewed by the Decision Review Officer (DRO) prior to its readjudication of the Veteran's claims.  As such, the record reflects that the service treatment records were associated with the Veteran's claims file at some point during the appeal period, but were separated or removed from the claims file.  

The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Pursuant to 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  Therefore, as the identified service treatment records have been reviewed and relied upon by the Agency of Original Jurisdiction (AOJ) in connection to its adjudication and readjudication of the Veteran's claims, and therefore have a bearing on the Veteran's claims, on remand the AOJ must make every attempt to obtain these records and again associate them with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

In addition, during his hearing, the Veteran testified that he began receiving treatment for what his physicians at the time believed to be symptoms of rheumatoid arthritis in 1977.  According to the Veteran, when he spoke to his current physicians about this earlier treatment, he was informed that these symptoms may in actuality have been early manifestations of his current lupus rather than rheumatoid arthritis.  See T., p. 6.  The Veteran specifically referenced two of his primary care physicians at the VA Medical Center (VAMC) in Long Beach California who alluded that his earlier symptoms were in fact manifestations of his current lupus.  A review of the record reflects that the earliest post-service treatment records associated with the claims file are dated in 1999.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As such, the AOJ should attempt to obtain these records on remand.  

Additionally, based on a review of the Veteran's VA treatment records and VA examination report, the Board finds that further clarification is required to determine whether the Veteran has a current neurological disorder involving his upper extremities.  Indeed, the records reflect that the Veteran underwent an electromyography (EMG) and nerve conduction study (NCS) in May 2008, the findings of which revealed "evidence of a generalized motor and sensory polyneuropathy of the lower extremities affecting axons greater than myelin."  The Veteran was subsequently afforded a VA examination in October 2011, at which time he underwent a neurological evaluation of the upper and lower extremities.  While evaluation of the lower extremities revealed findings of neuritis and sensory dysfunction as demonstrated by decreased sensation in both feet, the neurological evaluation of the upper extremities was clear for any abnormalities.  Although the VA examiner diagnosed the Veteran with bilateral peripheral neuropathy of the upper and lower extremities, she later commented that the neuropathy occurred in the Veteran's lower extremities.  During his hearing, the Veteran testified that he did not currently have a diagnosis of peripheral neuropathy of the upper extremities, but he had recently been experiencing ongoing hand tremors.  See T. p. 7.  

As the medical evidence is not entirely clear as to whether the Veteran has a current neurological disorder involving the upper extremities, and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, the Board finds that the Veteran should be afforded another VA neurological evaluation to determine whether he has any neurological disorder involving the upper extremities.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This is especially required given the Veteran's report of recent symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability.  

2.  Locate and secure the Veteran's service treatment records and associate these records with his claims file.  Contact the NPRC, or other appropriate repository, and request again a copy of the Veteran's service treatment records as well as any inpatient/hospital records and his personnel file.  All such available records should be associated with the claims folder.  Search the RO for records that may have been misplaced and enlist the Veteran's aid in securing any duplicate records he may have.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for rheumatoid arthritis and/or potential symptoms of lupus since 1977.  For any non-VA health care provider, obtain the appropriate release of information form(s), and procure copies of any records regarding treatment that the Veteran may have received for rheumatoid arthritis, and/or putative symptoms of rheumatoid arthritis or lupus since 1977.  The Board is particularly interested in records of treatment for lupus or symptoms typical of lupus that the Veteran may have received from P.P., M.D., and L.P., M.D. at the Long Beach VAMC medical facility any time prior to, and since, 1999.  

Copies of all such available records should be associated with the claims folder.  If any records are not obtained or unavailable, inform the Veteran pursuant to 38 C.F.R. § 3.159(e) and provide him an opportunity to submit the records.  If these records do not exist, please ensure that the designated treatment facility and/or treatment provider clearly states such in its response.  

4.  Once these records have been obtained, schedule the Veteran for an appropriate VA neurological examination to determine the nature and etiology of any current neurological disorder(s) of the upper extremities.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any neurological disorder(s) involving the upper extremities, and provide diagnoses for all identified disabilities.  

For any neurological disorder(s) in the upper extremities found on examination, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder(s) had its(their) onset in service or is(are) otherwise related to the Veteran's military service.  

If the examiner finds that it is unlikely that a neurological disorder in the upper extremities had its onset in service or is otherwise directly related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any neurological disorder involving the upper extremities was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  If the examiner finds that diabetes has not caused a neurological disorder in the upper extremities but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any neurological disorder involving the upper extremities.  If a baseline is established, the examiner should comment on how much the neurological disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

